        
HEARTLAND HEALTH CAR
E CENTER
-PLYMOUTH COURT 
    5   Heartland
-Plymouth Court MI, LLC d/b/a Heartland 
Health Care Center
-Plymouth Court 
and
 SEIU 
Healthcare Michigan.  
Case 07
ŒCAŒ070626
 January 29
, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
MCFERRAN
 On 
July 15
, 2013, the Board issued a Decision and O
r-der in
 this proceeding, which is reported at 
359 NLRB 
1518.  Thereafter, the Respondent filed a petition for 
review in the United States Court of Appe
als for the Di
s-
trict of Columbia Circuit.
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 
to the Board had been challenged as constitutionally i
n-firm.  On June 26, 2014, the United States Supreme 

Court issued its decision in 
NLRB v. Noel Canning
, 134 
S.Ct. 2550, holding that the challenged appointments to 

the Board were not valid.  Thereafter, the Board issued 
an order setting aside the Decision and Order, and r
e-tained this case on its docket for f
urther action as appr
o-priate.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning
, we have considered 
de novo
 the judge
™s 
decision a
nd the record in light of the exceptions and 
briefs.  We have also considered the now
-vacated Dec
i-sion and Order, and we agree with the rationale set forth 
therein.
1  Accordingly, we affirm the judge
™s rulings, 
findings, and conclusions and adopt the judge
™s reco
m-mended Order to the extent and for the reasons stated in 

the Decision and Order reported 
at 
359 NLRB 1518
, which is incorporated herein by reference.
2   1 We agree with the judge that deferral to the arbitral award is not 
appropriate in this case under the
 standard articulated in 
Spielberg Mfg. 
Co.
, 112 NLRB 1080 (1955)
, and 
Olin Corp.
, 268 NLRB 573 (1984).
  We do not apply our current deferral standard 
here 
because this case 
was pending as of the date we 
prospectively 
adopted that standard.  
See 
Babcock & 
Wilcox Construction Co
., 361 NLRB 
1127, 1139
Œ1140 
(2014).
 2 In affirming the remedial provisions regarding adverse tax cons
e-quences and Social Security reporting requirements in the Decision and 
Order, we rely on 
Don Chavas, LLC d/b/a
 Tortillas Don Chavas
, 361 
NLRB 
101
 (2014).  
We shall 
also 
substitute a new notice in accordance 
with our 
decision in 
Durham School Services
, 360 NLRB 694
 (2014).
 We also correct a typographical error in the judge™s recommended 
Order as appended to the Decision and Order.  Par
. 1(a) is corrected to 
read: ﬁFailing to provide the Union with prior notice and an opportunity 

to bargain over the effects of its decision to reduce the hours of full
-time employees in the dietary department starting in about September 
2011.ﬂ  
359 NLRB 151
8, 1525
 (2013).
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of
 the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 

obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to 
bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail or refuse to provide SEIU 
Healthcare Michigan (the Union) with prior notice and 
an opportunity to bargain over the effects of our decision 
to reduce the scheduled hours of full
-time employees in 
the dietary department.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed 
above.
 WE WILL
 pay Khadijah Anderson, Clondia Finley, 
Eartha Finley, Laura Gonzalez, Dion Luckett, Stacee 
Miller, John Ross, Felicia Slater, Angela Valentez, and 
Joanne Wood the difference between their regular wee
k-ly wages and their weekly wages after the
 September 
2011 reduction in their scheduled hours
 for at least a 2
-week period
, with interest.
 WE WILL
 on request, bargain collectively with the U
n-ion as the exclusive representative of the employees in 
the following appropriate unit concerning the effect
s of 
our decision to reduce the scheduled hours of dietary 
department employees in September 2011.
  All full
-time and regular part
-time nurses aides, hous
e-keeping employees, dietary employees, laundry e
m-ployees, maintenance employees, and cooks employed 

by Respondent at its facility located at 105 Haggerty 
Road, Plymouth, Michigan; but excluding registered 
nurses, licensed practical nursed, administrators, office 
clerical employees, guards and supervisors as defined 

in the Act, and all other employees.
  HEARTLAND
-PLYMOUTH 
COURT 
MI,
 LLC
 D/B/A HEARTLAND 
HEALTH 
CARE
 CENTER
-PLYMOUTH 
COURT
 362 NLRB No. 3
                                                             6 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  The Board
™s decision can be found at 
www.nlrb.gov/case/07
-CA-070626
 or by using the QR code 
below. Alternatively, you can 
obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 

by calling (202) 273
Œ1940.    